Brown, J.,
dissenting. I must respectfully dissent from my distinguished colleagues’ majority view that the officers compelled by “the totality of the circumstances” had a right to make an “inventory search” of the automobile which, according to their testimony, was stopped for “no license plate illumination” and other “suspicious circumstances.”
*107The “suspicious circumstances” detailed by the officers were that one occupant of the car in the back seat was allegedly wearing a ski mask, and that the car fitted the description of a car used in recent robberies. The record reveals that there was no subsequent tie-in of the car with any robberies, nor even an investigation of this car or its occupants in connection with any robberies in the Columbus area.
The record reveals further that 'the individual who, by wearing a ski mask, attracted the attention of the officers to the automobile had no identification upon his person, was not detained, arrested or charged with a violation of any ordinance or statute.
It must first be determined what is the purpose of an “inventory search.” The basic reasons are to protect the arresting officer, to save harmless the officer making the arrest and subsequent search from a possibility of civil liability from any claim of loss for articles of personalty belonging to the arrestee, and to protect the articles of the personalty from loss or damages.
The majority, in their opinion, feel that the officers had a right to search the car for weapons. However, the record reveals that the officers were not searching for weapons, they were not searching for contraband which would put them squarely within the scope of Cooper v. California (1967), 386 U. S. 58.
Unlike the circumstances that existed in Terry v. Ohio (1970), 392 U. S. 22, here, there were no facts incident to a lawful arrest that would give rise to a search other than that of the person.
The record reveals also that not until after the “inventory search” had been made were bullets found on the person of the defendant.
Because of the alleged suspicious circumstances, had “frisk” of defendant immediately upon his arrest revealed the bullets in. his pocket, I could be easily convinced that this was a, valid search incident to a lawful arrest.
*108The facts here point to the opposite. The man in the rear seat who had allegedly been wearing a ski mask was dismissed, without charge or suspicion. The defendant and his brother were arrested, and taken to the police vehicle. Immediately thereafter the car was subjected to “inventory search. ’ ’
Clearly, under the facts and circumstances presented the search became an “inventory search” exploratory in nature and violative of the defendant’s rights under the .Fourth Amendment.
At best, the totality of the circumstances shows, prior to the search of the automobile, tha/t three men were riding in an automobile with no license plate illumination, that the automobile had not been stolen, but allegedy fitted the description of an automobile used in recent robberies, and that the defendant and his brother were wanted for previous traffic offenses.
The Fourth Amendment requires that, absent circumstances indicating danger or threat of violence, an officer taking a traffic offender into custody limit his search of that person to protective “frisk” for weapons.
The real test under the Fourth Amendment is reasonableness. To allow the officers to search for weapons when they clearly indicate that they were only making an “inventory search” suggests an “intolerable and unreasonable” invasion of the privacy of all persons who travel by automobile.
I must conclude that the “inventory search,” was unreasonable, the automobile not being stolen, and the defendant and his brother being wanted only for previous traffic offenses.
For the foregoing reasons, I feel that the judgment of the Court of Appeals should be reversed.